In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Elkins, J.) dated June 19, 2008, which, upon a fact-finding order of the same court dated February 29, 2008, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree, criminal possession of a weapon in the fourth degree, and unlawful possession of weapons by a person under 16 (three counts), adjudged him to be a juvenile delinquent and placed him on probation for a period of 24 months. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly applied the automobile presumption (see Penal Law § 265.15 [3]; Matter of Jonathan V., 55 AD3d 273, 276 [2008]; Matter of Tamara E., 19 AD3d 489, 489-490 [2005]).
The appellant’s remaining contentions are without merit. Rivera, J.E, Dillon, Balkin and Austin, JJ., concur.